         Case 7:18-cv-00098-VB Document 69 Filed 06/29/20 Page 1 of 1




John P. Hannigan
(914) 287-6148
JHannigan@bpslaw.com
                                                     January 29, 2020
VIA ELECTRONIC FILING

Hon. Vincent L. Briccetti, U.S.D.J.
United States District Court Judge
United States District Court, Southern District of New York
300 Quarropas Street, Room 630
White Plains, New York 10601

       Re:     Marlaina Koller-Gurgigno v. City of Yonkers, et al.
               U.S. District Court, Southern District of New York
               Index No.: 7:18 Civ. 00098 (VB)

Dear Judge Briccetti:

        We submit this joint letter pursuant to the Court’s order dated May 28, 2020 (see
Docket No. 65), which requests “a joint letter regarding the status of settlement” be file by June
29, 2020. Since the May 28, 2020 conference held before Your Honor, the parties have, in good
faith, engaged in additional settlement discussions. These discussions have not been successful
in resolving the litigation. As a result of these discussions, it has been mutually agreed by the
parties that mediation before a Magistrate Judge appointed by the Court will not be helpful at
this time.

        In an unrelated matter, Defendants are requesting an extension of time to respond to
Plaintiff’s motion to amend her complaint, which was filed on June 18, 2020 (Docket Nos. 66-
68). Pursuant to Local Civil Rule 6.1(b), Defendants opposition submissions are due on July 2,
2020 and Plaintiff’s reply papers are due July 9, 2020. Defendants hereby request that their
time to respond to this motion be extended by two weeks to July 16, 2020. Plaintiff consents to
this request and further requests with Defendants’ consent that Plaintiff’s time to file reply
papers be extended to July 30, 2020. This is the first request for an extension of time for filing
responsive papers in connection with this motion. Since Defendants’ motion for summary
judgment is currently due July 29, 2020, the parties respectfully request an adjournment of that
motion deadline and the other deadlines within the briefing schedule (see Docket No. 65)
pending the Court’s determination of Plaintiff’s motion for leave to amend her complaint.

       We thank the Court for its time and attention to these issues.

                                                     RESPECTFULLY SUBMITTED,

                                                     JOHN P. HANNIGAN, ESQ.
                                                     BLEAKLY PLATT & SCHMIDT, LLP

                                                     DARIUS P. CHAFIZADEH, ESQ.
                                                     HARRIS BEACH, PLLC
cc:    Justin M. Gardner, Esq. (via ECF)
       Mathew Dudley, Esq. (via ECF)
